          Case 1:20-cr-00066-AT Document 49 Filed 12/07/20 Page 1 of 1


                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                      DOC #: ____________________
                                                               DATE FILED: __12/7/2020

              -against-
                                                                  20 Cr. 66 (AT)
JAYVON KEITT,
                                                                  ORDER
                             Defendant.
ANALISA TORRES, District Judge:

       The Government shall respond to Defendant’s motion for sentence modification pursuant
to 18 U.S.C. § 3582(c), ECF No. 47, by December 14, 2020.

       SO ORDERED.

Dated: December 7, 2020
       New York, New York
